U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 June 2, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Horizon Funds (the “Trust”) Dear Sir or Madam: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, transmitted herewith is the registration statement for Horizon Funds. The Trust is filing the notification of registration as required by Section 8(a) of the 1940 Act concurrently with the filing of this registration statement. If you have any questions or require further information, please contact Jeffrey T. Skinner, Kilpatrick Townsend & Stockton LLP, 1001 West Fourth Street, Winston-Salem, North Carolina 27101, or at (336)607-7512. Sincerely, /s/ Edward Paz Edward Paz For U.S. Bancorp Fund Services, LLC cc:Matthew S. Chambers, Horizon Funds Jeffrey T. Skinner, Kilpatrick Townsend & Stockton LLP
